DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1-7, 9-11, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al., (WO 2013/039495, cited in IDS).
Boyd et al. teaches tooth whitening strips comprising a hydratable adhesive film with a first side and a second side, wherein the first side comprises a granular bleaching ingredient (Abstract).
Boyd et al. teaches a specific embodiment of comprising 30% polyvinyl acetate (water-insoluble polymer), 5% carbomer (water-soluble polymer; carboxypolymethylene), 59% hyroxypropylmethylcellulose (water-soluble polymer), having granulated whitening agent, i.e. urea peroxide (ingredient for whitening teeth; carbamide peroxide), added to the surface of the film (drug layer including a drug) (p. 11-12, Example 1).
Here, the ratio of water-soluble polymer to water insoluble polymer is 2.13, which falls within the range of 1:4 to 4:1, as per claim 5.  According to the instant Specification, “When the water-soluble polymer and the water-insoluble polymer are in the above mentioned weight ratio, the patch backing layer of the present invention can be easily removed by tooth brushing after moisture absorption while stably supporting the drug layer” (Specification p.12, 5th paragraph).
The prior art is anticipatory insofar as it teaches a drug layer including a drug component (urea peroxide particles), a backing layer positioned on one side of the drug layer including a water-soluble polymer (carbomer) and a water-insoluble polymer (polyvinyl acetate).
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as forming a breakable portion on the backing layer; have tensile strength reduced by 50% or more upon moisture absorption, compared to a tensile strength before moisture absorption, and being capable of degradation and detachment by tooth brushing; a backing layer tensile strength reduction rate of 60-95% compared to before moisture absorption; a static contact angle which varies over time.

2) Claim(s) 1-7, 9-11, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moro et al., (US 2006/0073174, cited in IDS).
Moro et al. teaches erodible flexible films for attaching to teeth, wherein “the amount of time that the active agent remains in contact with the teeth surfaces is controlled by the composition and thickness of the backing layer of the composite film” (Abstract).
Moro teaches, “The baking layer solution is composed of a mixture of a hydrophobic polymer, such as ethyl cellulose and methyl cellulose, propyl cellulose or other related polymers and copolymers . . . and a water soluble polymer such as polyvinyl pyrrolidone, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, polyvinyl alcohol and any other water soluble polymer that can be completely commixed with the hydrophobic polymers” (p. 5, para. [0055]).
Moro further teaches, “The ratio of the hydrophobic polymer to hydrophilic polymer is adjusted to increase or decrease the desired residence time that the device remains on the teeth before complete erosion” (Id.).
Mero et al. teaches a specific embodiment of comprising “a backing layer of 2:1 ethyl cellulose to HPMC” and there placed “a layer of whitening adhesive (Example 2) on top of it” (p. 8, Example 13, para. [0141]).  
Here the ethyl cellulose is the water-insoluble polymer and the HPMC (hydroxypropylmethyl cellulose) is the water-soluble polymer, and the whitening adhesive layer is the drug layer including a drug component, as per claims 6, 13-17.
The ratio of water-soluble polymer to water insoluble polymer is 0.5, which falls within the range of 1:4 to 4:1, as per claim 5. According to the instant Specification, “When the water-soluble polymer and the water-insoluble polymer are in the above mentioned weight ratio, the patch backing layer of the present invention can be easily removed by tooth brushing after moisture absorption while stably supporting the drug layer” (Specification p.12, 5th paragraph).

The whitening agent is carbamide peroxide (see p. 8, Example 2, para. [0131]).
The prior art is anticipatory insofar as it teaches a drug layer including a drug component (whitening agent/carbamide peroxide), a backing layer positioned on one side of the drug layer including a water-soluble polymer (hydroxypropylmethyl cellulose) and a water-insoluble polymer (ethyl cellulose).
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as forming a breakable portion on the backing layer; have tensile strength reduced by 50% or more upon moisture absorption, compared to a tensile strength before moisture absorption, and being capable of degradation and detachment by tooth brushing; backing layer tensile strength reduction rate of 60-95% compared to before moisture absorption; a static contact angle which varies over time.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claim 1-7, 9-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al., (US 2006/0018845, cited in IDS).
	Edelstein et al. teaches tooth whitening films (patch) and methods of whitening teeth, where the films comprise a cellulose polymer (Abstract).
	“In one embodiment, the product is a flexible film or strip including a first layer, the first layer comprising a tooth whitening agent and an adhesive; a second layer, the second layer comprising a compound of formula I [cellulose polymer]” (p. 1, para. [0008]).  The second layer, comprising the cellulose polymer, “acts as a barrier to keep the tooth whitening agent in contact with the tooth and prevent the whitening agent from becoming washed away from the tooth in the saliva of the user before the tooth whitening agent has acted upon the tooth” (p. 4, para. [0067]). The layers may include other oral active ingredients in addition to the whitening agent (Id.).
	The films are taught to “not completely dissolve in the mouth of the user” requiring “removal by the user, for example, by simply pulling the remaining strip or using a brush” (p. 5, para. [0080]).  Because the device may not completely dissolve requiring removal by brushing, it would have comprised a breakable portion that could have been degraded to allow for this property of the prior art device, as per claim 1
	The films are taught to comprise “cellulose compounds” including “phthalate, succinate, or acetate esters thereof” (p. 2, para. [0028], which make obvious the water insoluble polymers of claims 4, 6, 11, 13.  The films are also taught to comprise polyvinyl pyrrolidone and Gantrez (polyalkyl vinyl ether maleic acid copolymer), which makes obvious the water-soluble polymers of claims 6 and 14.
	The tooth whitening composition, in addition to peroxides, includes “enzymes, malodor controlling agents, cleaning agents such as phosphates, remineralizing agents, antibacterial agents, antigingivitis agents, anticarries agents, antiperidontitis agents, tooth sensitivity agents, aphthous ulcer (canker sore) agents” (p. 3, para. [0050])., as per claim 7.  
Examples include “cetylpyridinium chloride, chlorhexidine, zinc chloride, potassium nitrate, calcium phosphate, etc.” (Id.), as per claim 10.  
	Edelstein et al. teaches a specific embodiment of a multilayer film comprising an outer layer (backing layer) comprising the cellulose polymer of formula I, and an inner layer (drug layer) comprising hydrogen peroxide complex (drug component; whitening agent) (Example 6, Table 3).
	The outer layer comprises a water-soluble polymer, PEG 400 (10%) and a water insoluble polymer HPMCP 55S (15%) (see Id.), as per claim 4.  The ratio water soluble polymer to water insoluble polymer is 0.666 which fall within the claimed range of 1:4 to 4:1, as per claim 5.
	This embodiment is not required to not completely dissolve requiring removal by tooth brushing, however, it would have been obvious for this embodiment to have that limitation, given the teaching that films do not completely dissolve in the mouth of the user requiring removal via a brush.
	Because the cellulose compound is taught to dissolve over time (p. 2, para. [0024]) reduction of tensile strength from exposure to moisture, as per claim 1-3, would have been implied.
	In regard to tensile strength, Edelstein et al. teaches “if the film is too thin, it may lose tensile strength and rip during its application” (p. 5, para. [0079]).  

Note: the instant Specification states, “when the static contact angle variation is within a certain range, the original purpose of the backing layer of a tooth-attachable patch can be achieved, and also the backing layer can be easily removed by tooth brushing” (p. 14, lines 1-4).
The prior art also teaches, “The rate at which the whitening agent is solubilized (in the case of a solid whitening agent) and subsequently released to a tooth surface can be controlled by properties such as, but not limited to, the film thickness, compound properties such as structure and molecular weight and type, properties of whitening agent and the concentration of the whitening agent” (p. 5, para. [0076]).  

	It is well settled, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Because the prior art teaches the general condition of removal by tooth brushing, the limitations of claims 2-3, 9-10, are deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	 
2) Claims 8, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al., (US 2006/0018845) as applied to claims 1-7, 9-11, 13-16 above, and further in view of Faasse et al., (US 2006/0099550, cited in IDS).
Edelstein et al., which is taught above differs from claims 8, 12, 17, insofar as it does not teach prominence and depression or bubbles.
Faasse et al. teaches dental patches “sized to fit over a plurality of teeth” and “a permanently deformable backing layer” (Abstract).
The patches of Faasse et al. are taught to comprise, “A plurality of notches” that “are spaced essentially evenly along the back edge of the device”, wherein “the notches help prevent buckling of the device when the device is manipulated to conform to the curve of the dental arch” (p. 12, para. [0142]); illustrated below: 
    PNG
    media_image1.png
    185
    312
    media_image1.png
    Greyscale
.  
Here the “notches” provide a “prominence” and “depression” (peak and valley), as per claims 8, 12, 17.
Accordingly, it would have been obvious to a person having ordinary skill in the art to provide a breakable portion including prominence and depression on the flexible dental films of Edelstein et al. for the advantage of preventing buckling when the films are manipulated to conform to the curve of the dental arch, as taught by Faasse et al.


3) Claims 8, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro et al., (US 2006/0073174, cited in IDS) as applied to claims 1-7, 9-11, 13-16 above, and further in view of Faasse et al., (US 2006/0099550, cited in IDS).
Moro et al., which is taught above differs from claims 8, 12, 17, insofar as it does not teach a breakable portion including prominence and depression in the strip.
Faasse et al. teaches dental patches “sized to fit over a plurality of teeth” and “a permanently deformable backing layer” (Abstract).
The patches of Faasse et al. are taught to comprise, “A plurality of notches” that “are spaced essentially evenly along the back edge of the device”, wherein “the notches help prevent buckling of the device when the device is manipulated to conform to the curve of the dental arch” (p. 12, para. [0142]); illustrated below: 
    PNG
    media_image1.png
    185
    312
    media_image1.png
    Greyscale
.  
Here the “notches” provide a “prominence” and “depression” (peak and valley), as per claims 8, 12, 17.
Accordingly, it would have been obvious to a person having ordinary skill in the art to provide a breakable portion on the flexible dental films of Moro et al. for the advantage of preventing buckling when the films are manipulated to conform to the curve of the dental arch, as taught by Faasse et al.

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,229,582. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a patch for attaching to teeth comprising a drug layer and a backing layer, wherein the backing layer comprises a water soluble and water insoluble polymer and is degraded or removable by toothbrushing.

2) Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,603,252. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a patch for attaching to teeth comprising a drug layer and a backing layer, wherein the backing layer comprises a water soluble and water insoluble polymer and is capable of being degraded or removed by toothbrushing.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612